Citation Nr: 1008631	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO. 99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee internal 
derangement with traumatic arthritis and loose bodies, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1974.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran's claim for an increased rating for his left knee 
internal derangement with traumatic arthritis and loose 
bodies, currently evaluated as 50 percent disabling, has been 
pending for many years. He is rated under Diagnostic Code 
5261 at the maximum schedular rating. The Board notes that 
the Veteran also has a noncompensable rating for instability 
of the left knee, which is not under appeal.

The Veteran does not argue as to the fact that he is already 
rated to the maximum under his applicable diagnostic code for 
internal derangement of the left knee. In fact, the Veteran 
has specifically requested a 50 percent rating. See November 
1993 and June 1994 written statements. Rather, the Veteran, 
by way of his representative's January 2006 statement, 
alleges that an extraschedular rating is warranted under 38 
C.F.R. § 3.321(b)(1) (2009). 

The question of an extraschedular rating is a component of 
the Veteran's claim for an increased rating. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). Under 
38 C.F.R. § 3.321(b), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate. The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The evidence of record in this case raises the issue of 
entitlement to a higher rating on an extra-schedular basis. 
In April 1993, the Veteran submitted a written statement 
suggesting that due to many falls related to his knee 
disability, he was unemployed. Again in November 1996, the 
Veteran submitted a statement suggesting that he is 
frequently unable to work due to pain, disability, 
disorientation and loss of sleep related to his many 
disabilities, including the left knee. He followed this 
statement with a claim for a total disability rating based 
upon individual unemployability, which was denied by way of 
the February 1997 rating decision. In January 1997, the 
Veteran's employer submitted a written statement in which he 
recalled the Veteran experiencing a fall at work in 1994 when 
his knee buckled, which led to him being unable to work for 
two months. See January 1997 statement of J.B.S. Another co-
worker also submitted a written statement suggesting that the 
Veteran's employment as a salesperson for patio furniture was 
hindered due to his inability to go "cold-calling" since 
his knee gives out. 
See January 1997 statement of J.G.

More recently, in the March 2005 VA examination report shows 
the Veteran reported his knee caused him to fall several 
times while trying to demonstrate his furniture samples and 
that he still works but only sells patio furniture over the 
phone and internet so as to reduce his walking and standing. 
The examiner stated that the Veteran's left knee derangement 
directly affects his ability to do his job and that he is 
limited due to his inability to travel.

In light of the evidence throughout the record during this 
lengthy appeal, which shows the clear impact that the 
Veteran's left knee disability has on his ability to work, 
submission to the Compensation and Pension service for 
extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) 
is required. The Board sincerely regrets the length of time 
it is taking to finally adjudicate this matter. However, the 
present remand is required in order to allow the Veteran to 
receive the highest benefit warranted by the evidence.

Accordingly, the case is REMANDED for the following action:

Submit the claim to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


